DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
In Fig. 9B, designation 151 is not mentioned within the specification. In paragraph 36 of the specification this figure is described as “a substantially C-like shape which is integrally formed with the core wire 150,” therefore it is believed that this label should be amended to read 150 instead.
In Fig. 23B, designation 281 is not mentioned within the specification. Paragraph 64 of the specification reads: “the holding member 280 has a substantially ring-like shape or a substantially C-like shape in a cross-sectional view (see Figs. 23A, 23B),” therefore it is believed that this label should be amended to read 280 instead.
	 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
Claim 3 is objected to because of the following informality:  line 3 contains an error and the phrase "base end of the the guiding film" should be amended to read "base end of the guiding film" instead.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh et al. (PGPub US 2008/0306499 A1) in view of Dubrul et al. (PGPub US 2004/0260333 A1).
With respect to claim 1, Katoh et al. discloses a catheter (500 in Fig. 5E) comprising: a mesh member (540 and 560 in Fig. 5F) having a tubular shape (tubular flat middle portion of 560 in Fig. 5F) and being radially expandable (Fig. 5F) and contractable (Fig. 5E), a first hollow shaft (510 in Fig. 5F) connected to a base end of the mesh member (left-most portion of 540 and 560 near 530), a guiding film (560) formed with a stretchable material (PP [0036]: "The basket itself can be made of a mesh-like structure or ribs made of an elastic alloy such as Nitinol and covered with either a non-porous material or a semi-porous material such as polytetrafluoroethylene", PTFE is flexible and can stretch) and disposed on the mesh member (540 and 560, PP [0036]), the guiding film (560) having a front end (right-most end of 560) located between a base end of the front end tip (left-most end of 550) and a front end of the first hollow shaft (right-most end of 510 near 530); and a core wire (not shown, PP [0037]: “the guidewire lumen 515”) having a front end connected to the front end of the mesh member (right-most end of 540 and 560) and/or connected to the front end tip (550), the core wire (not shown, PP [0037]) extending inside the mesh member (core wire goes through 540 and 560 via 515) and inside the first hollow shaft (core wire goes through 510 via 515) so that a base end of the core wire (not shown, left-most end of core wire proximal to user) is positioned at a base end side of the catheter (left-most side of 500 in Fig. 5E) relative to a base end of the first hollow shaft (left-most end of 510).
	However, Katoh et al. fails to disclose wherein a thickness of a base end of the guiding film is larger than a thickness of the front end of the guiding film.
	Dubrul et al. teaches, in the similar field of expandable catheters for the removal of occlusive materials (abstract), a tubular mesh braid (16A in Fig. 3) with a membrane (not shown) disposed thereon with varying wall thickness (PP [0134]: "The wall thickness of the membrane may be varied along the length of the braid to have one or more zones of increased or decreased resistance to actuation (expansion), or zones of increased durability”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Katoh et al. disclosure to incorporate the teachings of Dubrul et al. and include wherein a thickness of a base end of the guiding film is larger than a thickness of the front end of the guiding film. One of ordinary skill in the art would have been motivated to perform this modification in order to ensure that the front end of the guiding film expands first and to a greater overall diameter compared to the tapered base end of the guiding film, since a smaller thickness provides decreased resistance to expansion (PP [0134]: “these variable wall thicknesses will also allow the thinnest sections of the tubular mesh braid to expand first or to a larger overall diameter in contrast with zones having thicker membrane thicknesses").
Regarding claim 2, Katoh et al. and Dubrul et al. render all of the preceding claim limitations obvious, as shown above. Katoh et al. further discloses wherein the front end of a portion of the guiding film (560 in Fig. 5F) is positioned at a portion where a maximum expansion diameter is obtained (widest portion of left-most end of 560, see below) when the mesh member (560) is expanded (Fig. 5F). The front end of the guiding film (left-most end of 560) terminates at the maximum expansion diameter.

    PNG
    media_image1.png
    305
    583
    media_image1.png
    Greyscale

With respect to claim 3, Katoh et al. and Dubrul et al. render all of the preceding claim limitations obvious, as shown above. However, Katoh et al. fails to disclose wherein a thickness of the guiding film increases from the front end of the guiding film toward the base end of the guiding film.
	Dubrul et al. teaches, in the similar field of expandable catheters for the removal of occlusive materials (abstract), a tubular mesh braid (16A in Fig. 3) with a membrane (not shown) disposed thereon with varying wall thickness (PP [0134]: "The wall thickness of the membrane may be varied along the length of the braid to have one or more zones of increased or decreased resistance to actuation (expansion), or zones of increased durability”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Katoh et al. disclosure to incorporate the teachings of Dubrul et al. and include wherein a thickness of the guiding film increases from the front end of the guiding film toward the base end of the guiding film. One of ordinary skill in the art would have been motivated to perform this modification in order to ensure that the front end of the guiding film expands first and to a greater overall diameter compared to the tapered base end of the guiding film, since a smaller thickness provides decreased resistance to expansion (PP [0134]: “these variable wall thicknesses will also allow the thinnest sections of the tubular mesh braid to expand first or to a larger overall diameter in contrast with zones having thicker membrane thicknesses").
With respect to claim 4, Katoh et al. and Dubrul et al. render all of the preceding claim limitations obvious, as shown above. Katoh et al. further discloses wherein an expansion diameter of the mesh member (540 and 560 in Fig. 5F) decreases toward the base end of the mesh member (left-most end of 540 and 560, near 530) from a portion of the mesh member where the maximum expansion diameter is obtained (middle flat portion of 560).

    PNG
    media_image2.png
    312
    585
    media_image2.png
    Greyscale

	However, Katoh et al. fails to disclose wherein a thickness of the guiding film increases from the front end of the guiding film toward the base end of the guiding film in inverse proportion as the expansion diameter of the mesh member decreases.
	Dubrul et al. teaches, in the similar field of expandable catheters for the removal of occlusive materials (abstract), a tubular mesh braid (16A in Fig. 3) with a membrane (not shown) disposed thereon with varying wall thickness (PP [0134]: "The wall thickness of the membrane may be varied along the length of the braid to have one or more zones of increased or decreased resistance to actuation (expansion), or zones of increased durability”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Katoh et al. disclosure to incorporate the teachings of Dubrul et al. and include wherein a thickness of the guiding film increases from the front end of the guiding film toward the base end of the guiding film in inverse proportion as the expansion diameter of the mesh member decreases. One of ordinary skill in the art would have been motivated to perform this modification in order to ensure that the front end of the guiding film expands first and to a greater overall diameter compared to the tapered base end of the guiding film, since a smaller thickness provides decreased resistance to expansion (PP [0134]: “these variable wall thicknesses will also allow the thinnest sections of the tubular mesh braid to expand first or to a larger overall diameter in contrast with zones having thicker membrane thicknesses").
Regarding claim 5, Katoh et al. and Dubrul et al. render all of the preceding claim limitations obvious, as shown above. Katoh et al. further discloses wherein the front end of the guiding film (right-most end of 560 in Fig. 5F) is positioned near an axial center of the mesh member (540 and 560). As can be seen in the annotated Fig. 5F, shown below, the front end of the guiding film (right-most end of 560) is positioned centrally on an axis defined by the first and second hollow shafts (510 and 515) close to the axial center. The claim language does not require that the front end of the guiding film be centered exactly on the axial center of the mesh member, and the specification does not provide a special definition for “close to”, therefore Katoh et al. discloses this limitation.

    PNG
    media_image3.png
    296
    583
    media_image3.png
    Greyscale

With respect to claim 6, Katoh et al. and Dubrul et al. render all of the preceding claim limitations obvious, as shown above. Katoh et al. further discloses wherein the guiding film (560 in Fig. 5F) is arranged to cover gaps (spaces between 540) between adjacent wires (540) of the mesh member (540 and 560). The guiding film (560) covers the base ends of the wires (540, PP [0035]: “The wires (540) and the stop 530… form basket 560”) therefore it also covers the gaps (spaces between 540) between the wires (540).
Regarding claim 7, Katoh et al. and Dubrul et al. render all of the preceding claim limitations obvious, as shown above. Katoh et al. further discloses wherein the guiding film (560 in Fig. 5F) only partially covers the mesh member (540 and 560). As can be seen in Fig. 5F, the guiding film (560) leaves the front end of the mesh member (540) uncovered.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Katoh et al. (Patent No. US 7,918,859 B2) discloses subject matter that is very similar to the Katoh et al. publication used as prior art throughout this office action, and therefore is considered relevant to the applicant’s disclosure. Primarily, the final patented claims of this reference are pertinent over those of the publication already used as prior art, above.
	Braun et al. (Patent No. US 8,333,783 B2) discloses a catheter (20 in Figs. 15A-B) with an expandable portion (32) including slots (120) dimensioned to permit the passage of a working instrument (column 19, lines 29-30) and a guiding film (122) formed from an elastic material (column 19, lines 23-29). Its similarity in structure to the device of the present application renders it pertinent to the applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771        

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771